Electronically Filed
                                                          Supreme Court
                                                          SCWC-29981
                                                          16-APR-2012
                                                          10:05 AM

                          NO. SCWC-29981


          IN THE SUPREME COURT OF THE STATE OF HAWAII



        STATE OF HAWAII, Respondent/Plaintiff-Appellee,


                                 vs.


        DARNELL GRIFFIN, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 29981; CR. NO. 07-1-0647)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ., 

   Circuit Judge Browning, in place of Acoba, J., recused, and

     Circuit Judge Sakamoto, in place of Duffy, J., recused)


          Petitioner/Defendant-Appellant Darnell Griffin’s

application for writ of certiorari, filed on March 5, 2012, is

hereby rejected.

          DATED:   Honolulu, Hawaii, April 16, 2012.

James S. Tabe,                          /s/ Mark E. Recktenwald

Deputy Public Defender,

on the Application for                  /s/ Paula A. Nakayama

Petitioner/Defendant-Appellant.

                                        /s/ Sabrina S. McKenna
Donn Fudo,
Deputy Prosecuting Attorney,            /s/ R. Mark Browning
on the Response for
Respondent/Plaintiff-Appellee.          /s/ Karl K. Sakamoto